Per Curiam :
Claimant has been paid $3,500, which is the limit of compensation for temporary disability whether total or partial. (Workmen’s Compensation Law [at the time of the accident], § 15, subds. 2, 4.)  Further compensation cannot be awarded unless the disability is permanent. There is no finding that any of the physicial conditions described in the findings are permanent except that there is a permanent injury to the spine and of this there is no evidence. Because, therefore, it does not appear that the injuries found by the Board are permanent this award may not be sustained. All concur. Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.